218 F.2d 605
DIVISION 1133, DIVISION 1467 AND DIVISION 1468 OF THE AMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAY AND MOTOR COACH EMPLOYEES OF AMERICA, Appellants,v.Richard W. SMITH, Trustee, et al.
No. 15092.
United States Court of Appeals, Eighth Circuit.
December 6, 1954.

Appeal from the United States District Court for the District of Nebraska.
O. David Zimring, Hans J. Lehmann, Martin J. Burns, Chicago, Ill., J. P. Moore, Waukegon, Ill., and J. D. Cranny, Omaha, Neb., for appellants.
William I. Aitken, and Bert L. Overcash, Lincoln, Neb., for appellees.
Woll, Glenn & Thatcher, Washington, D. C., for Amicus Curiae American Federation of Labor.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice, without taxation of costs to either party, on stipulation of parties.